Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1: a means for moving the slide carriage – “a linear actuator 60 for moving a slide carriage 62” (paragraph 53) or a similar structure capable of moving a slide carriage
Claim 25: a means for moving the cartridge – “an output shaft of the motor 30” (paragraph 40) or a similar structure capable of moving the cartridge receiving area
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 25, and 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US20170058245A1 published 03/02/2017; hereinafter Shah) in view of Barnett et al (US20160282375A1 published 09/29/2016; hereinafter Barnett).
Regarding claim 1, Shah teaches a tissue processing system (tissue processing apparatus 222 – Figs. 27-30) for processing a laboratory slide, said system comprising: 
an enclosure (an enclosure 12 having an interior space for accommodating automated—equipment for processing the slides – paragraph 49) comprising interconnected structural members (“interconnected structural members” is interpreted as structures connected, directly or indirectly, to the enclosure) (a baseplate 13 for supporting the automated equipment is mounted inside of enclosure 12 – Fig. 1); 
a slide carriage (laboratory slide 223 is mounted to a carrier 320 – Fig. 27) mounted to one of the interconnected structural members for receiving the laboratory slide; 
a cartridge (fluid cartridge assembly 224 – Figs. 27-30) that is positioned at an elevation above the laboratory slide (fluid cartridge assembly 224 is above the laboratory slide 223 – Fig. 27), wherein the cartridge comprises discrete wells that are each filled with reagent fluid (fluid cartridge assembly 224 has fluid-containing wells 264 – paragraph 138 and Fig. 30), each discrete well having an exit port (opening at the bottom of each well leading to a vertical passage 300 – Fig. 33 and paragraph 150) through which fluid is distributed directly onto the laboratory slide (fluids flows form the wells 264 to exit port 306, through which the fluid exits the fluid cartridge assembly 224 and is directed onto the slide 223 – paragraph 150), wherein each exit port is positioned at an elevation directly above the laboratory slide (opening at the bottom of each are above the laboratory slide 223 – Fig. 27); and 
means for moving the slide carriage (driver 326 is mounted to the translating shaft of the actuator 324 and linear actuator 324 is mounted adjacent the carrier 320 – Fig. 27).
However, Shah does not teach that a manifold that is fixedly mounted to one of the interconnected structural members and positioned at an elevation directly above the laboratory slide, wherein the manifold comprises a first fluid passageway including an inlet port and a plurality of outlet ports that are fluidly connected to the inlet port by internal passages and positioned to direct a fluid stream onto the laboratory slide, wherein the outlet ports are fluidly isolated and fluidly disconnected from the exit port of each discrete well of the cartridge; and the slide moves relative to the outlet ports and the exit port to adjust a point on the laboratory slide at which the fluid stream fluid is delivered onto the laboratory slide by either the manifold or the cartridge.
Barnett teaches a manifold (manifold assemblies or head assemblies 3018 connected to a liquid supply 14 and pressurization apparatus 16 – paragraph 131) (liquid supply 14 and pressurization apparatus 16 both have of pumps – Barnett paragraph 131) that is fixedly mounted to one of the interconnected structural members (head assemblies 2018 are mounted to a plate 2124 of the housing 2022 – Figs. 15 and 21) and positioned at an elevation directly above the laboratory slide (head assemblies 2018 are directly above the tray 2050 holding slides – Fig. 21 and paragraph 178), wherein the manifold comprises a first fluid passageway (a valve feed passageway 3181 – paragraph 211 and Fig. 42A-B) (a path for liquids via nozzles 3052 and a different path for air via V-shaped airknife 3389 – paragraphs 175 and 220 and Figs. 19-20, 34-35, and 51) including an inlet port (valve 3170c in an open state paragraph 211 and Fig. 42B) and a plurality of outlet ports (nozzle outlets 3212 – Fig. 42B) that are fluidly connected to the inlet port by internal passages (liquid flows through the distribution chamber 3186, outlets 3189, and channels 3191 and exits via the row of nozzle outlets 3212 – paragraph 211 and Fig. 42B) and positioned to direct a fluid stream onto the laboratory slide (slide 3020 – Fig. 36), 
meaning for moving the slide moves relative to the outlet ports (transport mechanism 2030 can move the tray 2050 to sequentially position slides under the head assemblies – paragraph 183 and Fig. 183) and the exit port to adjust a point on the laboratory slide at which the fluid stream fluid is delivered onto the laboratory slide by either the manifold (the head assemblies 4018 are capable of delivering fluids to different portion for the slide 4020 – Figs. 68-70) or the cartridge. It would be advantageous to use a manifold and transport mechanism to automate the process for processing and transporting the slides within the device (paragraph 31-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Shah, with the manifold and transporter mechanism, taught by Barnett, to gain the above advantage. One of ordinary skill would have expected that this direct substitution could have been performed with a reasonable expectation of success because Shah and Barnett both teach slide processing devices.
Shah, modified by Barnett, teaches wherein the outlet ports are fluidly isolated and fluidly disconnected from the exit port of each discrete well of the cartridge (the head assemblies 2018 is fluidly disconnected from the cartridge 224 – Barnett Fig. 16).
Regarding claim 2, Shah, modified by Barnett, teaches the tissue processing system of claim 1, wherein the laboratory slide is oriented at an angle with respect to a horizontal plane such that the fluid stream flows down along the laboratory slide by gravity (the slide 223 is at an angle with respect to a horizontal plane – Figs. 34-35).
Regarding claim 3, Shah, modified by Barnett, teaches the tissue processing system of claim 1, wherein the means for moving is a linear actuator or motor that is configured to translate the slide carriage with respect to the outlet ports (transport mechanism 2030 can move the tray 2050 to sequentially position slides under the head assemblies – paragraph 183 and Fig. 183), which are stationary (head assemblies 2018 are capable of being stationary – Figs. 30A-31B).
Regarding claim 5, Shah, modified by Barnett, teaches the tissue processing system of claim 1, wherein the manifold comprises a second fluid passageway (air from lines 3382, 3384 exits the airknife 3389 – Fig. 49-51 and paragraph 220) for distributing a different fluid stream onto the laboratory slide (send air to slide via holes 4400a of the gas knife 4350 – paragraph 226),wherein the first and second fluid passageways are fluidly disconnected from each other (air delivered via the lines 3382, 3384 and liquids via lines 3350a, 3350b, 3350c, 3350d – paragraph 220 and Figs. 49-51).
Regarding claim 7, Shah, modified by Barnett, teaches the tissue processing system of claim 1, wherein the manifold further comprises a second fluid passageway (air from lines 3382, 3384 exits the airknife 3389 – Barnett Fig. 49-51 and paragraph 220) including an inlet port (flow generator 4352 such as a pump – Barnett paragraph 226) and a plurality of outlet ports (exits of the air airknife 3389 similar to the holes 4400a of the gas knife 4350 – Barnett Fig. 49-51 and paragraph 220 and 226) that are fluidly connected to the inlet port of the second fluid passageway by passages (air from lines 3382, 3384 exits the airknife 3389 – Barnett Fig. 49-51 and paragraph 220), wherein the first and second fluid passageways transport two different fluids without mixing the two different fluids together within the manifold (Shah, modified by Barnett, teaches a manifold capable of moving air from the airknife 3389 and liquid from the nozzles 3052 separately – Barnett Fig. 68).
Regarding claim 8, Shah, modified by Barnett, teaches the tissue processing system of claim 1, further comprising a movable piston (two cylindrically-shaped pistons 260 – paragraph 138 and Figs. 29A-B) for selectively and sequentially interacting with each well of the cartridge (Each piston 260 is configured to interact with a single pin 262 in a fluid-containing well 264 of the fluid cartridge assembly 224 to deliver the fluid to the slide 223 – paragraph 138).
Regarding claim 9, Shah, modified by Barnett, teaches the tissue processing system of claim 8, further comprising a motor for moving the cartridge (a fluid cartridge assembly 224 attached to a linear actuator 225 that may be mounted to a drive device that is capable of moving the linear actuator 225 in the X, Y and/or Z directions for interacting with a plurality of fluid cartridge assemblies 224 – paragraph 134) with respect to the laboratory slide to selectively align the wells with the laboratory slide (a drive device that is capable of moving the linear actuator 225 in the X, Y and/or Z directions is capable of the attached a fluid cartridge assembly 224 in the X, Y and/or Z directions relative to the slide 223 – Fig. 27).
Regarding claim 25, Shah, modified by Barnett, the tissue processing system of claim 1, further comprising means for moving the cartridge with respect to the slide to align the exit port of each individual well of the cartridge with the slide, or vice versa; and 
a reader for reading a cartridge code printed on the cartridge (Tissue processing apparatus 10 may include a barcode reader for reading barcodes on slides 15 and/or cartridge assembly 11 – paragraph 72), the cartridge code containing processing instructions for the slide (Bar code information for each slide 15 and/or fluid pack 17 is then input into controller 34 of tissue processing apparatus 10 by a bar code reader – paragraph 74), 
wherein the system is configured to 
(i) dispense fluid from the exit port of each well of the cartridge (Controller 34 then causes motorized carriage 36 to move downward along the Z direction so that piston 40 of carriage depresses said one or more pins 42 of slide cartridge assembly 11, according to a pre-determined processing protocol, causing fluid to be delivered through cartridge assembly 11 onto a slide 15 – paragraph 76) based upon the cartridge code printed on the cartridge (Once the bar code information is input into controller 34 – paragraphs 74-75) 
or (ii) dispense fluid from the manifold based upon the cartridge code printed on the cartridge.
Regarding claim 29, Shah, modified by Barnett, teaches the tissue processing system of claim 1, wherein the outlet ports of the manifold are positioned at a different elevation than the exit ports of the cartridge (Shah, modified by Barnett, teaches head assemblies above the transport mechanism 2030 for moving the tray 2050 and the cartridge 2244 – Shah Fig. 27 and Barnett paragraph 183 and Fig. 21).
Regarding claim 30, Shah, modified by Barnett, teaches the tissue processing system of claim 1, further comprising one or more pumps (flow generator 4352 such as a pump – Barnett paragraph 226) connected to the manifold for delivering one or more fluids through the manifold.
Regarding claim 31, Shah, modified by Barnett, teaches the tissue processing system of claim 30, wherein the one or more pumps are not configured to deliver fluid through the cartridge (Shah, modified by Barnett, teaches a flow generator 4352 such as a pump moving air through the manifold – Barnett paragraph 226).
Regarding claim 32, Shah, modified by Barnett, teaches the tissue processing system of claim 30, wherein the manifold comprises a second fluid passageway for distributing a different fluid stream onto the laboratory slide (air from lines 3382, 3384 exits the airknife 3389 – Barnett Fig. 49-51 and paragraph 220), wherein the first and second fluid passageways are fluidly disconnected from each other (air delivered via the lines 3382, 3384 and liquids via lines 3350a, 3350b, 3350c, 3350d – paragraph 220 and Figs. 49-51), wherein one pump of the one or more pumps is connected to the first fluid passageway and another pump of the one or more pumps is connected to the second fluid passageway (liquid supply 14 and pressurization apparatus 16 both have of pumps – Barnett paragraph 131).
Regarding claim 33, Shah, modified by Barnett, teaches the tissue processing system of claim 1, wherein the cartridge and the manifold are separate components that are not connected together (Shah, modified by Barth, teaches a head assembly 2018, connected to a liquid supply 14 and pressurization apparatus 16, that is fluidly isolated and fluidly disconnected from the fluid cartridge assembly 224).
Regarding claim 34, Shah, modified by Barnett, teaches the tissue processing system of claim 1, wherein the outlet ports of the manifold are not fluidly connected to any of the wells (Shah, modified by Barth, teaches a head assembly 2018, connected to a liquid supply 14 and pressurization apparatus 16, that is fluidly disconnected from the fluid cartridge assembly 224).
Regarding claim 35, Shah, modified by Barnett, teaches the tissue processing system of claim 1, wherein the manifold and the cartridge handle different fluid streams (Shah, modified by Barth, teaches a head assembly 2018, connected to a liquid supply 14 and pressurization apparatus 16, that is fluidly isolated and fluidly disconnected from the fluid cartridge assembly 224).
Regarding claim 36, Shah, modified by Barnett, teaches the tissue processing system of claim 7, wherein the outlet ports of the first fluid passageway are position in a first row (liquid flows through the distribution chamber 3186, outlets 3189, and channels 3191 and exits via the row of nozzle outlets 3212 – paragraph 211 and Figs. 35 and 49-51), and the outlet ports of the second fluid passageway are position in a second row that is spaced apart from the first row on a bottom end of the manifold (air from lines 3382, 3384 exits the airknife 3389 – Barnett Figs. 35 and 49-51 and paragraph 220).
Regarding claim 37, Shah, modified by Barnett, teaches the tissue processing system of claim 36, wherein the outlet ports of the first fluid passageway are spaced apart uniformly along the bottom end of the manifold (nozzle 3052 are uniformly spaced apart – Fig. 35), and wherein the outlet ports of the second fluid passageway are also spaced apart uniformly along the bottom end of the manifold (the exit holes of the airknife 3389 are uniformly spaced apart – Fig. 35).
Regarding claim 38, Shah, modified by Barnett, teaches the tissue processing system of claim 7, further comprising an air pump that is connected to the first fluid passageway, and a rinse solution pump connected to the second fluid passageway (a path for liquids via nozzles 3052 and a different path for air via V-shaped airknife 3389 – paragraphs 175 and 220 and Figs. 19-20, 34-35, and 51) (liquid supply 14 and pressurization apparatus 16 both have of pumps – Barnett paragraph 131).
Regarding claim 39, Shah, modified by Barnett, teaches the tissue processing system of claim 7, further comprising an air pump that is connected to the first fluid passageway, and a rinse solution pump connected to the second fluid passageway (a path for liquids via nozzles 3052 and a different path for air via V-shaped airknife 3389 – paragraphs 175 and 220 and Figs. 19-20, 34-35, and 51) (liquid supply 14 and pressurization apparatus 16 both have of pumps – Barnett paragraph 131).
Claim 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, modified by Barnett, as applied to claims 1 and 25 above, in view of Kram et al (US20080102006A1 published 05/01/2008; hereinafter Kram).
Regarding claim 6, Shah, modified by Barnett, the tissue processing system of claim 1, wherein the slide is mounted in a slide holder (slide 223 is positioned in a cradle 323 – Fig. 28), and the slide holder is removably mounted to the slide carriage (slide 223 is positioned in a cradle 323 that is rotatably mounted in a carrier 320 by one or more pins 322 – Fig. 28 and paragraph 155).
However, Shah, modified by Barnett, does not teach the slide holder comprises an absorbent pad that is positionable against an edge of the laboratory slide and is configured to absorb waste fluid travelling along a surface of the laboratory slide.
Kram teaches a slide processing device wherein the slide holder (a platen 10 – Fig. 1) comprises an absorbent pad (absorbent pads 116 – Fig. 3) that is positionable against an edge of the laboratory slide and is configured to absorb waste fluid travelling along a surface of the laboratory slide (absorbent pads 116 that can be included to capture liquids that pass through intersecting gaps 110 to the lower side of the platen 100 – Fig. 3 and paragraph 41). It would be advantageous to used absorbent pads to prevent spills and leaks.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the carrier and cradle, as taught by Shah as modified by Barnett, with the absorbent pads, taught by Kram, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Shah, Barnett, and Kram all teach slide processing devices.
Regarding claim 27, Shah, modified by Barth, teaches the system of claim 25 (the IHC tissue processing system 222 shares many on the same features as the previously-described tissue processing system 10 – paragraph 131), further comprising another reader for reading a slide code printed on the slide (operator could manually scan each bar code on the slide 15 and/or fluid pack 17 and upload that information to controller 34 using an external bar code reader – paragraph 74), the slide code containing processing instructions for the slide (Bar code information for each slide 15 and/or fluid pack 17 is then input into controller 34 of tissue processing apparatus 10 by a bar code reader – paragraph 74), wherein the system is configured to identify a procedure type for the slide based on the slide code (Bar code information for each slide 15 and/or fluid pack 17 – paragraph 74) and identify a procedure type for the cartridge based on the cartridge code (Bar code information for each slide 15 and/or fluid pack 17 – paragraph 74).
However, Shah, modified by Barth, does not teach wherein the system is configured to alert an end user if the procedure types do not match.
Kram teaches a slide processing device wherein the system is configured to alert an end user if the procedure types do not match (alert a user that a particular reagent or set of processing parameters is not providing an appropriate amount of staining – Kram paragraph 69). It would be advantageous to alert the user to a processing parameters mismatch to prevent processing errors.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller, as taught by Shah as modified by Barth, with the additional function to alert a user, taught by Kram, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Shah, Barth, and Kram all teach slide processing devices.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shah, modified by Barnett, as applied to claim 25 above, in view of Bae et al (US20140065033A1 published 03/06/2014; hereinafter Bae).
Regarding claim 26, Shah, modified by Barnett, teaches the system of claim 25.
However, Shah, modified by Barnett, does not teach wherein the system is configured to identify an expiration date in the cartridge code and alert an end user that the cartridge has expired prior to dispensing fluid from the cartridge.
Bae teaches a system for specimen analyzing wherein the system is configured to identify an expiration date in the cartridge code (identification code 111 may be an expire data of the specimen analyzing kit 10 – paragraph 125) and alert an end user that the cartridge has expired prior to dispensing fluid from the cartridge (the control unit may output an error message for expired analysis kits – paragraph 130). It would be advantageous to alert and end user to expiration dates to prevent processing errors.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the barcode, as taught by Shah as modified by Barth, with a code containing expiration data, taught by Bae, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Shah, Barnett, and Bae all teach barcode readers and barcode labels for sample processing.
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 28, the art on record does not teach the limitation “wherein the outlet ports are stationary and do not move with respect to the enclosure”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.S./Examiner, Art Unit 1796                     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797